Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 1 of 19

UN|TED STATES BANKRUPTCY COURT
SOUTHERN D|STR|CT OF TEXAS
HOUSTCN D|V|SION

lN RE: CASE NO: 18-37117-H4-13
Char|ie Nieves
Tamara Baez Nieves

Uniform P|an and
Motion for Valuation of Collatera|

AMENDED 1/21/2019
CHAPTER 13 PLAN

Date of P|an: , 1/21/2019
[Date l\/lust be Date that This P|an is Signed by Debtor(s)]

 

1. Statement of lnc|usion of Specific Provisions. The Debtor(s) propose this Plan pursuant to 11 U.S.C. § 1321. The Debtor(s)
disclose Whether this P|an includes certain provisions by checking the appropriate box:

 

 

 

Description of Provision included Not |nc|uded
A. A "non-standard" provision contained in Paragraph 29. |:| |Z|
B. A provision limiting the amount ofa secured claim based on a valuation of the [Z| |:]

collateral forthe claim in Paragraph 11 or 14.

 

C. A provision avoiding a security interest or a lien in Paragraph 8(C). |:] |Z[

 

D. A provision avoiding a security interest or lien in exempt property in Paragraph 15. [:] |z[

 

 

 

 

 

2. Summary Attached. Attached as Exhibit "A" is a summary of the payments to the Chapter 13 Trustee ("Trustee") and the
estimated disbursements to be made by the Trustee under this P|an,

3. Motion for Valuation of Secured C|aims. |f indicated in Paragraph 1B of this P|an, the Debtor(s) move to establish the value
of the collateral securing claims in the amount set forth in Paragraphs 11 and 14. The Debtor(s) propose to pay the holder of the
Secured C|aim only the amounts set forth in the Debtor(s)' P|an. The Court will conduct an evidentiary hearing on this
contested matter on the date set for the hearing on confirmation of the Debtor(s)' P|an. You must file a response in writing
not less than 7 days (including weekends and holidays) before the hearing on confirmation of the P|an or the valuation set
forth in the Plan may be adopted by the Court. lf no timely response is filed, the Debtor(s)' sworn declaration at the
conclusion of this Plan will be considered as summary evidence at the confirmation hearing.

4. Payments. The Debtor(s) must submit all or such portion of their future earnings and other future income to the supervision
and control of the Trustee as is necessary for the execution of the P|an. The applicable commitment period under Debtor(s)'
means test is 60 months (use "unavai|ab|e" ita means test has not been filed). The amount frequency, and
duration of future payments to the Trustee are:

 

Case 18-37117 Document 36-1

Filed in TXSB on 01/21/19 Page 2 of 19

 

 

 

 

 

 

 

  

 

 

 

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves
Beginning Ending Total Monthly Total Monthly Total
Month* Month Amount of Savings Forecast Available Available
Monthly Fund Savings for for
Payment** Deposit Fund Creditors Creditors
Deposits and and
Reserve Reserve
Funds*** Funds
1 (Jan 2019) 60 (Dec 2023) $2,370.00 $0.00 $0.00 $2,370.00 $142,200.00
Grand `
Total: $0.00 $142,200.00

 

 

 

 

 

 

 

 

 

* This is the month in which the first payment is due for this amount The Debtor(s) must commence payments not later than 30 days after the
petition date.

** The total amount of monthly payment includes savings and reserves

*** Reserve funds are funds established under Paragraph 23 of this P|an.

A.

lf the payments to be made by the Trustee pursuant to Paragraphs 8(A)(ii) or 11(D) are adjusted in accordance With the
Home l\/|ortgage Payment Procedures defined and adopted pursuant to Bankruptcy Loca| Ru|e 3015-1(b) (whether on
account of a change in any escrow requirement, a change in the applicable interest rate under an adjustable rate mortgage,
or otherwise) or in accordance with the procedures set forth in Paragraphs 20(E) or 23(B), the payments to the Trustee
under this P|an will be modified as follows:

(i) The Debtor(s)' payments required by Paragraph 4 of this P|an wi|| be automatically increased or decreased by (i) the
amount of the increase or decrease in the Paragraph 8(A)(ii), 11(D), 20(E) or 23(B) payments; and (ii) the amount of
the increase or decrease in the Posted Chapter 13 Trustee Fee that is caused by the change

(ii) The Posted Chapter 13 Trustee Fee is the percentage fee established by the Court and posted on the Court's web
site from time to time****_

**** The Posted Chapter 13 Trustee Fee does not alter the amount of the actual trustee fee established under 28 U.S.C. § 586(e)(1).

(iii) |f a change pursuant to Paragraph 4(C), 8(A)(ii), 11(D), 20(E) or 23(B) is made and the monthly payment adjustment
multiplied by the number of remaining months in the P|an is less than $100, the payment adjustments required by

Paragraph 4(A) wi|| not be made.

|f a Notice of P|an Payment Adjustment is required by Paragraph 8(A)(iii), the Debtor(s)' payments required by Paragraph 4

of this P|an Wi|| be automatically increased by the amount of the adjustment

Subject to an Order to the contrary, if the on-going monthly mortgage payment referenced in a timely Hled proof of claim
differs from the on-going monthly mortgage payment scheduled in this P|an, the Trustee shall adjust the plan payment in
order to reflect the on-going monthly mortgage payment amount provided for in the proof of claim.

|fa secured or priority proof of claim is not timely filed, the amounts scheduled in this P|an Wil| govern. lf a secured or
priority proof of claim is timely H|ed after confirmation of this Plan, the amounts shown on the timely filed proof of claim will
govern. The procedures in Paragraph 4(C) govern monthly mortgage payment amounts

ln the event of a change in the monthly payment to the Trustee under this P|an, the Trustee is directed to submit an
amended Wage Withholding order or to amend any automated bank draft procedure to satsify the automatic increase or
decrease The Debtor(s) must implement any appropriate amendments to any other form of payment

Nothing in this Paragraph 4 precludes the Trustee from seeking to dismiss a case based on a timely filed proof of claim
that renders this P|an deficient

 

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 3 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13

Tamara Baez Nieves

 

5. Priority C|aims for Domestic Support Ob|igations. From the payments made by the Debtor(s) to the Trustee, the Trustee
shall pay in full all claims entitled to priority under 11 U.S.C. § 507(a)(1). |f a timely proof of claim is filed, the actual amount of
the Domestic Support Obligation Wi|| be determined through the claims allowance process Otheiwise, the amount scheduled

in this Plan will contro|:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Holder C|aim interest Amount of First Last Total
of Domestic Support Rate Estimated Payment Payment
Ob|igation Under Periodic of this of this
P|an Payment Amount Amount
in Mo. # in Mo. #
6. Priority C|aims (Other than Domestic Support Ob|igations.)
From the payments made by the Debtor(s) to the Trustee, the Trustee shall pay in full all claims entitled to priority under
11 U.S.C. §§ 507(a)(2) through 507(a)(10). lf a timely proof of claim is filed, the actual amount of the Priority C|aim will be
determined through the claims allowance process Otherwise, the amount scheduled in this P|an will contro|:
A.
Name of Holder Amount of interest Amount First Last Total
of Priority C|aim Priority Rate of Payment Payment
C|aim Un`der Periodic of this of this
P|an Payment Amount Amount
in Mo. # in Mo. #
Jesse Aguinaga, Attorney at Law PC $3,135.00 0.00% $400.00 1 7 $2,800.00
$335.00 8 8 $335.00

B. Priority C|aims arising under 11 U.S.C. § 503(b)(2) shall be paid only after entry of an order by the Bankruptcy Court

approving payment of the claim. lf this case is dismissed, no Priority C|aim arising under 11 U.S.C. § 503(b)(2) shall be

allowed unless an application for allowance is filed on or before 21 days after entry of the order of dismissal, and such

application is subsequently granted by the Court.

7. Secured C|aims for which Collateral is Surrendered. The Debtor(s) surrender the following collateral under this P|an:

 

 

Name of Creditor

 

Description of Collateral

 

 

A. Upon confirmation of this P|an, the Debtor(s) surrender the collateral and the automatic stay under 11 U.S.C. § 362(a) is
terminated as to actions against any (i) collateral that is described in the preceding table; and (ii) escrow deposit held by the
holder ofa security interest to secure payment of taxes and insurance The automatic stay is not terminated underthis
Paragraph as to any other action. The co-debtor stay under 11 U.S.C. § 1301 (a) is terminated With respect to the collateral

identified in the preceding tab|e.

B. Other than terminating the co-debtor stay, this P|an does not affect any co-debtor’s rights in the collateral or the obligation of
any secured creditor to act With respect to such a co-debtor in compliance With applicable non-bankruptcy law.

C. The Debtor(s) and the creditor asserting a security interest against the collateral must comply with Bankruptcy Local Rule
6007-1 with respect to the surrender of the_ collatera|.

D. The rights of a secured creditor to a deiciency claim will be determined (i) in accordance with the creditor's allowed

unsecured claim in any timely filed proof of claim; or (ii) by separate Court order.

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 4 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

8. Secured C|aim for C|aim Secured Only by a Security interest in Reai Property that is the Debtor(s)' Principai Residence
(Property to be Retained). For each such ciaim, utilize either A, B, or C, beiow:

[:j A. This table sets forth the treatment of certain classes of secured creditors holding a claim secured only by a security
interest in real property that is the Debtor(s)' principal residence located at

 

 

 

Name of Holder of C|aims P|an Monthly Start. End. Total
Secured C|aim / interest Payment Month Month
Security for C|aim Rate Amount # #

P&| Escrow Total

 

 

 

 

 

 

 

 

 

 

 

* in this P|an, a “Cure Claim" is the amount required to cure any existing defau|t. A "Total Debt Claim" is a claim that will be fully paid during the
term of the proposed P|an. As to each claim secured by a security interest, the Debtor(s) must propose either (i) a Cure C|aim and a monthly
mortgage payment; or (ii) a Total Debt Claim; or (iii) in cases in which there is no Cure C|aim, a Monthly i\/lortgage Payment. The amount shown as
“Cure Claim" should be equal to the total of all amounts required to cure the mortgage

** including principal, interest, and escrow.

(i) Payment of these amounts will constitute a cure of all defaults (existing as of the petition date) of the Debtor(s)'
obligations to the holder of the secured ciaim.

(ii) A claim secured only by a security interest in real property that is the Debtor(s)' principal residence (other than the
Cure C|aims or Total Debt C|aim set forth in the above table) will be paid in accordance with the pre-petition contract
The claim includes ali amounts that arise post-petition and that are authorized pursuant to Fed. R. Bankr. P. 3002.1.
During the term of the P|an, these payments will be made through the Trustee in accordance With the Home l\/lortgage
Payment Procedures adopted pursuant to Bankruptcy Local Rule 3015-1(b). Each holder ofa claim that is paid
pursuant to this Paragraph must elect to either (i) apply the payments received by it to the next payment due without
penalty under the terms ofthe holder's pre-petition note; or (ii) waive ali late charges that accrue after the order for
relief in this case. Any holder that fails to file an affirmative election within 30 days of entry of the order confirming this
P|an has waived all late charges that accrue after the order for relief in this case. Notvvithstanding the foregoing, the
holder may impose a late charge that accrues following an event of default of a payment due under Paragraph 4 of
this P|an.

(iii) Except as otherwise ordered by the Court, any amounts due as a result of the filing of a Rule 3002.1(c) Notice shall be
paid after payment of all other secured and priority claims, but before payment of all general unsecured claims if the
payment of the amounts due under a Rule 3002.1(c) Notice would render the P|an deficient because of a shortfall of
available funds, the Trustee must file a Notice of P|an Payment Adjustment to provide sufficient funds to pay ali
secured and priority claims in full.

(iv) Each claim secured by a security interest is designated to be in a separate class

(v) The Debtor(s) must timely provide the information required by the Trustee pursuant to the Home l\/iortgage Payment
Procedures.

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 5 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

jj B. The holder of the claim secured only by a security interest in real property that is the Debtor(s)' principal residence has
agreed to refinance the security interest and claim on the terms set forth on the document attached as Exhibit ""B The
refinancing brings the loan current in ali respects The terms of the loan that is being refinanced and the new loan are
described below:

 

Old Loan New Loan

 

Current amount owed on old loan and total
amount borrowed on new loan

 

interest rate is fixed or variable?

 

interest rate (in %)

 

Closing costs paid by Debtor(s)

 

Monthly principal and interest payment

 

Monthly required escrow deposit

 

Total monthly payment of principai, interest
and escrow

 

 

 

 

 

(i) Upon confirmation of this Pianl the Debtor(s) are authorized to execute conforming documents With the holder of the
security interest

(ii) Payments made to the above referenced holder will be paid (check one, ONLY if Debtor(s) have checked option B,
above):

|:] Through the Trustee.

|:| Directly to the holder of the ciaim, by the Debtor(s). The holder of the claim may not impose any attorney's fees,
inspection costs, appraisal costs or any other charges (other than principa|, interest and ad valorem tax and
property insurance escrows) if such charges arose (in whole or in part) during the period (i) when the case is
open; (ii) after the closing of the reinanced ioan; and (iii) prior to a modification of this P|an (i.e., following a
default by the Debtor(s) in payments to the holder of the ciaim) pursuant to which the Debtor(s) commence
payments through the Trustee to the holder of the claim secured solely by a security interest in the Debtor(s)'
principal residencel lf the Debtor(s) default in direct payments following the refinancing, a proposed modification
of this P|an must be filed.

 

Debtor(s):

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 6 of 19

Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

[] C. The following table sets forth the treatment of certain classes of secured creditors holding a claim secured only by a
security interest in real property that is the Debtor(s)' principal residence

 

Name of Holder of Lien to which this
provision applies

 

Address of Principai Residence

 

Debtor(s)' Stated Vaiue of Principai
Residence

 

Description of ali Liens Senior in Estimated Amount
Priority (List Holder and Priority) Owed on This Lien

 

 

 

 

 

 

 

 

 

 

 

 

Total Owed--Ali Senior Liens

 

 

 

 

(i)

(ii)

(iii)

(iv)

The Debtor(s) allege that the total amount of debt secured by liens that are senior in priority to the lien held by
exceeds the total value of the principal residence Accordingly, the

 

claim Will receive (i) no distributions as a secured claim; and (ii) distributions as an unsecured claim only in
accordance with applicable law.

Upon the Debtor(s)' completion of all payments set forth in this P|an, the holder of the lien is required to execute and
record a full and unequivocal release of its liens, encumbrances and security interests secured by the principal
residence and to provide a copy of the release to the Debtor(s) and their counsel. Notwithstanding the foregoing, the
holder of a lien that secures post-petition homeowners' association fees and assessments will be allowed to retain

its |ien, but only to secure (i) post-petition assessments; and (ii) other post-petition amounts, such as legal fees, if
such other post-petition amounts are (a) incurred With respect to post-petition fees and assessments; and (b)
approved by the Court, if incurred during the pendency of the bankruptcy case

This Paragraph SC will only be effective if the Debtor(s) perform each of the following:

(a) i\/laii a "Lien Stripping Notice," in the form set forth on the Court's website, to the holder of the lien that is governed
by this Paragraph 8C. The Lien Stripping Notice must be mailed in a separate envelope from any other
document. Service must be in a manner authorized by Fed. R. Bankr. P. 7004.

(b) File a certificate of service at least 7 days prior to confirmation reflecting that the Lien Stripping Notice Was mailed
by both certified mail, return receipt requested and by regular US mail to the holder of the lien on ALL of the
following, with the mailings occurring not later than 31 days prior to the hearing on this P|an:

The holder at the address for notices shown on any proof of claim filed by the holder and in accordance with Fed.
R. Bankr. P. 7004.

Any attorney representing the holder who has Hled a request for notice in this bankruptcy case
Third party costs incurred on behalf of the Debtor(s) such as costs of performing a title or lien search or serving the

motion and notices Will be borne by the Debtor(s). if such third party costs are advanced by Debtor(s)' counsel, the
Debtor(s) must promptly reimburse such costs, without the need for any further application or order.

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 7 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

9. Debt incurred (a) within 910 Days Preceding Petition Date and Secured by a Lien on a Motor Vehicie or (b) within 1 Year
Preceding Petition Date and Secured by Other Collateral for Which FULL PAYMENT, with interest, is Required by

11 U.S.C. § 1325(a)(9) (hanging paragraph). The following table sets forth each class of creditors holding a claim for a debt
incurred within 910 days preceding the petition date and secured by a security interest on a motor vehicle or for a debt incurred
Within 1 year preceding the petition date and secured by a security interest on other collateral for which full payment is required

by 11 U.S.C. § 1325(a)(9) (hanging Paragraph).

 

Name of Holder of Secured C|aim l C|aim P|an Monthly Starting Ending Total
Security for C|aim interest Payment Month # Month #
Rate Amount

 

 

 

 

 

 

 

 

 

* in this P|an, a “Cure Claim" is the amount required to cure any existing default A "Total Debt Claim" is a claim that will be fully paid during the
term of the proposed Plan. As to each claim secured by a security interest, the Debtor(s) must propose either (i) a Cure C|aim and a Monthly
Contract Payment; (ii) a Total Debt C|aim; or (iii) in cases in which there is no Cure Claim, a i\/lonth|y Contractual Payment

A, Payment of the amounts required in this section constitutes a cure of all defaults (existing as of the date this Plan is
confirmed) of the Debtor(s)' obligations to the holder of the claim. lfthe monthly payment in the proposed P|an is less than
the amount of the adequate protection payment ordered in this case, the actual payment will be the amount of the monthly
adequate protection payment

B. Each claim secured by a security interest is designated to be in a separate class

10. Secured Debts on Which There is No Defauit and to be Paid Directly by the Debtor(s).

A. The claims held by the following secured creditors will be paid by the Debtor(s) (and not paid through the Trustee) in
accordance with the pre-petition contracts between the Debtor(s) and the holder of the claim secured by a security interest:

 

Name of Holderl Total C|aim Collateral Contract Monthly Date Last
Collateral for C|aim on Petition Vaiue on interest Payment Payment is
Date Petition Date Rate Due

 

 

 

 

 

 

 

 

B. Each claim secured by a security interest is designated to be in a separate class

 

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 8 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

11. Other Secured C|aims (Property to be Retained). Payments on these claims will be made through the Trustee. The
secured claims treated by this Paragraph are in the following table;

 

 

Name of Holder of Claim Collateral Pian Monthly Start. End. Total
Secured C|aim / Vaiue interest Payment Month Month
Security for C|aim Rate Amount # #

P&| Escrow* Total

 

 

 

 

 

 

 

 

 

 

 

 

* Only applicable if an escrow for ad valorem taxes or property insurance has been required by the holder of the security interest, if the
collateral is a vehicle or other personal property, the “Escrow" amount should be $0.00.

 

21 st Mortgage Corporation

2016 Manufactured Home Traiier, 76 ft x 28 ft, Se
Cure Claim**

Monthly Contract Pmt.
Total Debt Claim $84,897.71 $46,900.00 7.00% Pro-Rata Pro-Rata 1 56 $55,233.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aiiy Bank
2013 Chvroiet Suburban (approx. 75,223 miles)
Cure Claim**

Monthly Contract Pmt.
Total Debt C|aim $22,939.55 $21,998.00 6.69% Pro-Rata Pro-Rata 1 56 $25,715.83

Big Lots

Bedroom Set

Cure Claim**

Monthly Contract Pmt.
Total Debt C|aim $948.00 $500.00 7.00% Pro-Rata Pro-Rata 56 57 $695.47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conn Appiiances, inc.
Bed

Cure Claim**

Monthly Contract Pmt.
Total Debt C|aim $4,416.01 $1,000.00 7.00% Pro-Rata Pro-Rata 56 57 $1,391.01

 

 

 

 

 

 

 

Gaddy Developments, inc.
2495 Ft Perry Road
Cure Claim**

Monthly Contract Pmt.
Total Debt C|aim $20,960.00 $7,838.00 10.55% Pro-Rataj Pro-Rata 1 56 $26,895.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Member Source Credit Union
2007 Chevroiet Siiverado (approx. 113,386 miles)
Cure Claim**

Monthly Contract Pmt.
Total Debt C|aim $10,955.37 $10,885.00 7.00% Pro-Rata Pro-Rata 1 56 $12,819.16

 

 

 

 

 

 

 

United Consumer Financiai Services
Vacumn

Cure Claim**

Monthly Contract Pmt.
Total Debt C|aim $935.44 $400.00 7.00% Pro-Rata Pro-Rata 1 56 $471.07
** in this Plan, a "Cure Claim" is the amount required to cure any existing default A "Total Debt C|aim is a claim thatwill be fully paid during the

term of the proposed Plan. As to each claim secured by a security interest, the Debtor(s) must propose either (i) a Cure C|aim and a i\/ionthly
Contract Payment; (ii) a Total Debt C|aim; or (iii) in cases in which there is no Cure Claim, a Monthly Contractual Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A. The amount of secured claim to paid under this P|an is the lesser of the amount listed above as the "Collateral Vaiue" and
the allowed amount of the claim. lfa timely proof of claim is filed, the amount of the claim will be determined through the
claims allowance process Otherwise, the amount scheduled in this P|an will control. if the Court orders a different amount
than is shown above as "Collateral Vaiue," the P|an shall be deemed amended to reflect that Collateral Vaiue without the
requirement of the filing of an amended Plan.

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 9 of 19

Debtor(s): Char|ie Nieves l Case No: 18-37117-|-|4-13
Tamara Baez Nieves

 

B. The amount listed as “Escrow" will be adjusted to reflect 1/12th of the annual ad valorem taxes and property insurance that
is escrowed. if there is an escrow shortage (for a RESPA Reserve or otherwise), the shortage is included in the Cure C|aim
listed above

C. Payment of the amounts required in this section constitutes a cure of all defaults (existing as of the date this Plan is
contirmed) of the Debtor(s)' obligations to the holder of the secured claim. if the monthly payment in the proposed P|an is
less than the amount of the adequate protection payment ordered in this case, the actual payment will be the amount of the
monthly adequate protection payment

D. if the pre-petition loan documents include a provision for an escrow account, the actual monthly payment is adjustable only
in accordance with this Paragraph The Home Mortgage Payment Procedures must be foilowed, even though the claims
treated in this Paragraph are not secured by the Debtor(s)' principal residence

E. Each claim secured by a security interest is designated to be in a separate class.

12. Modification of Stay and Lien Retention. The automatic stay is modified to allow holders of secured claims to send the
Debtor(s): (i) monthly statements; (ii) escrow statements; (iii) payment change notices; and (iv) such other routine and
customary notices as are sent to borrowers who are not in default The preceding sentence does not authorize the sending of
any (i) demand letters; (ii) demands for payment; (iii) notices of actual or pending default The holder ofan Allowed Secured
C|aim that is proposed to be paid under this P|an shall retain its lien until the earlier of (i) the payment of the underlying debt as
determined under non-bankruptcy law; or (ii) the entry of a discharge under 11 U.S.C. § 1328. The holder ofa claim secured by
a valid lien may enforce its lien only if the stay is modified under 11 U.S.C. § 362 to allow such enforcement

13. Maintenance of Taxes and insurance The Debtor(s) must pay all ad valorem property taxes on property that is proposed to
be retained under this Plan, with payment made in accordance with applicable non-bankruptcy law not later than the last date on
which such taxes may be paid without penalty. The Debtor(s) must maintain insurance on ali property that serves to secure a

loan and that is proposed to be retained underthis P|an, as required by the underlying loan documents This Paragraph 13

does not apply to the extent that taxes and insurance are escrowed. Any holder of a secured claim may request in writing, and

the Debtor(s) must promptly provide proof of compliance With this Paragraph. if the Debtor(s) fail to provide such proof within 30
days of receipt of a written request the holder of the debt secured by a lien on the property may purchase such insurance or pay
such taxes in accordance with its rights under applicable non-bankruptcy law. Uniess otherwise ordered by the Court, payment
under this Paragraph may not be undertaken by a transfer of the tax lien on the property,

14. Secured C|aims Satisfied by Transfer of Reai Property in Satisfaction of Secured Claim.

A. The secured claims set forth in this table will be satisfied by the transfer of title to the real property from the Debtor(s) to the
transferee identiHed below.

 

Priority Name and Address of Holder of Estimated C|aim of Lien Holder
Security interest

 

 

 

 

 

 

The Transferee is

 

C. The value to be credited to the Transferee`s claim secured by the lien is:

 

Vaiue of property

 

Total amounts owed to all holders of senior liens

 

 

 

 

Net value to be credited by Transferee

 

D. The address and legal description of the property to be transferred is

 

E. This Paragraph applies only if100% of the property to be transferred is included in the estate under 11 U.S.C. § 541(a),
including without limitation community property included in the estate by 11 U.S.C. § 541(a)(2).

 

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 10 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

F. On or after the 30th day following entry of an order confirming this Plan:

(i) The Debtor(s) shall file as soon as practicable, a Notice of Transfer Pursuant to Bankruptcy P|an in the real property
records of the County in Which the property is located. A Notice of Transfer Pursuant to Bankruptcy P|an that attaches
a certihed copy ofthis P|an and a certified copy ofthe Order confirming this P|an shall, when filed with a legal
description of the property in the real property records of the County in which the property is located, constitute a
transfer of ownership of the property to the holder of the Secured Claim. The transfer will be effective upon the later to
occur of (i) the filing of the Notice of Transfer Pursuant to Bankruptcy P|an that attaches a certified copy of this Plan and
a certified copy ofthe Order confirming the P|an in the real property records of the applicable County; or (ii) if the Order
is stayed pending appeai, the termination of the stay.

(ii) The transferee of the transferred property must credit its claim with the Net Vaiue to be credited by Transferee as
shown in the preceding table (unless a different amount is ordered by the Court at the confirmation hearing on this
P|an), not to exceed the balance owed on the claim on the date of the transfer. if the transfer is to the holder of a junior
lien, the transfer is made subject to all senior liens The holder of any senior lien may exercise its rights in
accordance with applicable non-bankruptcy iaw. if the transfer is to the holder of a senior lien, the transfer is free and
clear of the rights of the holder of any junior lien.*

* The property may not be transferred to the holder of an oversecured senior lien if there is a junior iien.

(iii) The senior liens must be satished, if at all, out of the property in accordance with applicable non-bankruptcy law. The
transfer to the transferee and the relief granted by this Paragraph are in full satisfaction of the Debtor(s)' obligations to
any holder ofa security interest that is senior in priority to the security interest held by the transferee No further
payments by the Debtor(s) are required.

(iv) The automatic stay is modified to allow any holder of a security interest or other lien on the property to exercise all of
its rights against the property in accordance With applicable non-bankruptcy law.

G. Notwithstanding the foregoing Section F:

(i) At its sole election prior to the 30th day following entry ofan order confirming this P|an, the transferee may demand in
writing, and the Debtor(s) must execute a special warranty deed transferring the property to the transferee

(ii) At its sole election prior to the 30th day following entry of an order conhrming this P|an, the transferee may elect in
writing to foreclose its security interest in the subject property. Any foreclosure must be completed Within 90 days
following entry of an order confirming this Plan. This P|an, the order confirming this P|an and a proper election
hereunder constitute a judicial authorization to proceed to foreclose to the extent required under applicable law. if an
election is made under this subsection, the transferee shall be responsible for ali loss associated with the property
and all charges, liens, fees, etc. against the property from the 30th day following entry of an order confirming this Plan.

(iii) lfa proper demand is made under this Section G, the provisions of Section F(i) are not applicable

H. On and after the date on which the title to the real property (as reflected in the real property records) is not held by the
Debtor(s), and except as otherwise agreed in writing between the Debtor(s) and the holder of the entity to which the property
has been transferred, the Debtor(s) will immediately vacate the property.

l. The third party costs incurred on behalf of the Debtor(s) to obtain a lien search or title report and to Ele the Notice and
certified copies will be borne by the Debtor(s). if such third party costs are advanced by Debtor(s)' counsel, the Debtor(s)
must promptly reimburse such costs

J. The Debtor(s) must file a certificate of service at least 7 days prior to P|an confirmation reflecting that a copy of this Pian was
mailed by both certified maii, return receipt requested and by regular US mail to all of the following, with the mailings to have
occurred not later than 31 days prior to the hearing on this P|an to:

(i) Any attorney representing the holder of any security interest against the property who has filed a request for notice in
this bankruptcy case

10

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 11 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

(ii) The holder of any security interest against the property, in accordance with Fed. R. Bankr. P. 7004 and the address for
notice shown on any proof of claim filed by a holder. The identities of the holders must be identified from the deeds of
trust filed in the real property records

15. Secured C|aims on Which Lien is Avoided Under 11 U.S.C. § 522(f). To the extent that the property described in this
Paragraph is exempted under 11 U.S.C. § 522(b)(1), the following secured claims are avoided pursuant to 11 U.S.C. § 522(f) of

the Bankruptcy Code. The only amount securing any such avoided lien is the lesser of (i) the amount shown as Remaining
Vaiue in this table; and (ii) the amount ofthe /-\|lowed C|aim secured by the lien:

 

Description of Name and Vaiue of Amount of Amount Remaining
Property Address of Property Secured C|aims Claimed Vaiue
Secured Senior to as
Creditor Secured C|aim Exempt
to be Avoided

 

 

 

 

 

 

16. Speciaiiy Ciassified Unsecured C|aims. The following unsecured claims will be treated as described beiow:

 

Name of Unsecured Creditor Treatment and Reason for Specia| Ciassification

 

 

 

 

17. Unsecured C|aims. Unsecured creditors not entitled to priority and not specially classihed in Paragraph 16 shall comprise
a single class of creditors Allowed claims under this Paragraph 17 shall be paid a pro rata share of the amount remaining after
payment of ali secured, priority, and specially classified unsecured claims

18. Executory Contracts. Except as set forth elsewhere in this P|an or in the following sentence, all executory contracts are
rejected. The following contracts are assumed with the amount and timing of any cure payments as shown:

 

Parties to Executory Contract Amount of Cure Cure to be Made Directly by the Debtor(s) in

($0.00 if none) equal Monthly installments of this Amount,

with the First installment Due on the 30th Day
Foiiowing Entry of the Confirmation Order

 

 

 

 

 

Township Apartments $0.00

19. Asset Sa|es. The Debtor(s) are authorized--without the need for further Court order (except as provided by Fed. R. Bankr. P.
2014 if applicable)--to sell their exempt property in accordance with this Paragraph. Any such sale shall provide for the full
payment, at closing, of all liens on the property that is sold. if the Debtor(s) request and the Court so determines an order
confirming this authority may be granted by the Court, ex parte Within 14 days following the closing of any sale of real property
pursuant to this Paragraph, the Debtor(s) must provide to the Trustee a copy of the final closing statement Any non-exempt
proceeds received from the sale must be paid to the Trustee. Uniess the sale was privately closed, the closing statement must
be the statement issued by the title company or closing agent handling the sale if the property that was sold was exempted as
a homestead solely under Texas law, any proceeds of the sale that are not reinvested in a qualifying Texas homestead within 6
months of the closing of the sale must be paid to the Trustee within 14 days after the expiration of the 6-month period. lfonly a
portion of the proceeds are reinvested in a qualifying Texas homestead prior to the expiration of the 6-month period, the balance
of the proceeds must be paid to the Trustee within 14 days of the closing.

20. 'Surrender of Collateral during the P|an Period.

A. The Debtor(s) may surrender collateral to a secured creditor after conhrmation of the Plan by fling a Surrender Notice in the
form set forth on the Court's website. The Surrender Notice will be effective upon the expiration of21 days from the date that
it is filed; provided, if an objection to the Surrender Notice is filed Within the 21-day period, the Surrender Notice Will become
effective only upon entry of a Court order approving the Surrender Notice (the "Effective Date"). if a timely objection is filed,
the Trustee will schedule the Surrender Notice for hearing on the next available Chapter 13 panel date On the Effective
Date, the automatic stay under 11 U.S.C. § 362(a) and the co-debtor stay under 11 U,S.C. § 1301 (a) are terminated as to
actions against surrendered property The automatic stay is not terminated under this Paragraph as to any other action.

B. Bankruptcy Local Rule 6007-1 applies to the surrender of property under this Plan.

C. Other than terminating the co-debtor stay, this P|an does not affect any co-debtor's rights in the collateral or the obligation of
any secured creditor to act with respect to such a co-debtor in compliance with applicable non-bankruptcy law.

11

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 12 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13

Tamara Baez Nieves

 

D.

G.

21.

if payments on debt secured by the surrendered property were made through the Trustee, a Debtor(s)' Proposed Notice of
P|an Payment Adjustment in the form set forth on the Court's website. must be filed as an exhibit to the Surrender Notice if
the Trustee determines that the Debtor's Proposed Notice of Payment Adjustment is materially inconsistent with the
following Paragraph, the Trustee must file a Trustee's Corrected Notice of P|an Payment Adjustment Any such Corrected
Notice must be filed within 30 days after the filing of the Debtor(s)' Proposed Notice of P|an Adjustment The Trustee's
Corrected Notice of Plan Payment Adjustment will be binding unless a party-in-interest Hles a motion and obtains an order
to the contrary

if the payment on the debt secured by the surrendered property was made through the Trustee, the P|an payment will be
adjusted The adjusted payment will be effective with the next payment due to the Trustee after the Effective Date The P|an
payment adjustment will be a reduction equal to (i) the sum of (a) all remaining principa|, interest and escrow payments that
are due under this P|an after the Effective Date and payable to the holder of the secured debt; plus (b) any Reserves
required by Paragraph 23 for the payment of ad valorem taxes pertaining to the surrendered property; plus (c) the Posted
Chapter 13 trustee fee applicable to the sum of such remaining payments of principal, interest, escrow and reserves;

divided by (ii) the remaining number of monthly payments due under the P|an after the Effective Date No further ad valorem
tax reserves will be established on surrendered property

On the Effective Date, no additional direct or Trustee payments will be made on the claim secured by the surrendered
property The rights of a secured creditor to a deficiency claim will be determined (i) in accordance with the creditor's
allowed unsecured claim in any timely filed proof of ciaim; or (ii) by separate Court order.

Within 14 days of the Effective Date, the Debtor(s) must file an amended Schedule land J.

Payments Under P|an. For the purposes of 11 U.S.C. § 1328(a) of the Bankruptcy Code, the Debtor(s) will have completed

all payments under this P|an by:

A.
B.

22.

A.

Paying all amounts due under Paragraph 4 of this P|an, as adjusted by this Plan; and
Paying ali amounts due as direct payments under this P|an, as adjusted by this Plan.
Emergency Savings Fund.

Line 21 of Schedule J (the Debtor(s)' expense budget) includes a provision for an emergency savings fund by the Debtor(s).
Deposits into the Emergency Savings Fund will be made to the Trustee. Withdrawals from the Emergency Savings Fund
may be made by application to the Court, utilizing the form application from the Court's Website. Withdrawals should be
requested only in an emergency The form application need only be served electronically and only to persons subscribing
to the Court's Cl\/l/ECF electronic noticing system. An application will be deemed granted on the 15th day after hling unless
(i) an objection has been filed; or (ii) the Court has set a hearing on the application The Debtor(s) may request emergency
consideration of any application Hied under this Paragraph. The balance, if any, in the Emergency Savings Fund will be paid
to the Debtor(s) following (i) the completion ofa|l payments under this P|an; (ii) the dismissal of this case; or (iii) the
conversion of this case to a case under chapter 7, except under those circumstances set forth in 11 U.S.C. § 348(f)(2).

The deposits into the Emergency Savings Fund will be:

 

Month of First Deposit Month of Last Deposit Amount Total

 

of this Amount of this Amount

 

 

 

 

 

TOTAL

Funds paid to the Trustee will not be credited to the Emergency Savings Fund unless at the time of receipt by the Trustee,
the Debtor(s) are current on payments provided for in the P|an that are to be distributed to creditors or that are to be reserved
under Paragraph 23. After funds have been credited to the Emergency Savings Fund, they may only be withdrawn in
accordance with this Paragraph.

The Debtor(s) may file a Notice reflecting any change into the Emergency Savings Fund deposits Uniess a party-in-interest
objects Within 14 days of the filing of the Notice, the Trustee must file a Notice of Pian Payment Adjustment to reflect the
change

12

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 13 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

23. Reserves for Post-Petition Ad Vaiorem Taxes, Homeowners Association Fees or Other Periodic Post-Petition Ob|igations.
(Check One or More):

The Debtor(s) do not invoke this provision

The Debtor(s) will reserve for post-petition ad valorem taxes The amount of each monthly reserve is shown on
Schedule 23*.

The Debtor(s) will reserve for post-petition homeowners' association fees The amount of each monthly reserve
is shown on Schedule 23.

The Debtor(s) will reserve for post-petition federal income tax payments The amount of each monthly reserve is
shown on Schedule 23.

**

l]i]|]i]l$l

The Debtor(s) Wiii reserve for:
The amount of each monthly reserve is shown on Schedule 23.

 

* A Schedule 23 must be attached unless no Reserves are established
** Reserves may not be established under this Paragraph for the payment of insurance premiums

A. The Debtor(s)' expense budget shown on Schedule J includes a monthly provision for the payment ofthe post-petition
Reserves identified above The Debtor(s) must deposit the monthly amount shown on Schedule J for each of the
designated Reserve items with the Trustee. Not less than 45 days before the date on which payment is due to the taxing
authority, homeowner's association or other person, the Debtor(s) must send a request to the Trustee, on a form
promulgated by the Trustee, requesting a disbursement from the Reserves Copies of the appropriate invoices or tax
statements must be attached to the request Not later than 45 days after receipt of an appropriate request the Trustee must
pay the lesser of (i) the amount shown on the invoices or tax statements; or (ii) the balance in the applicable Reserve if the
balance in the applicable Reserve is less than the amount due, then the Debtor(s) are responsible for payment of the
balance due on the invoice or tax statements The Chapter 13 Trustee's Fee will apply to any disbursements from the
Reserves

B. The Debtor(s) must Hle a Notice reflecting any change of the projected disbursement amount from the applicable Reserve
Uniess a party-in-interest objects within 14 days thereafter, the Trustee must me a Notice of P|an Payment Adjustment to
reflect the change

C. Funds paid to the Trustee will not be credited to Reserves unless, at the time of receipt by the Trustee, the Debtor(s) are
current on payments provided for in the P|an that are to be distributed to the holders of claims if the monthly amount
credited to Reserves is less than the total of all monthly Reserves shown above, the Trustee will apply the credits to the
Reserves pro rata. After funds have been credited to an applicable Reserve, they may only be withdrawn in accordance with
this Paragraph.

D. lfthis P|an provides for payment ofa "Total Debt Claim" on real property and no lender-established escrow account is
maintained, the Debtor(s) must establish Reserves under this Paragraph for the payment of ad valorem taxes if the
Debtor(s) subsequently surrender the real property, or if the automatic stay is terminated as to the real property, the amount
of Reserves for taxes on such property will be paid by the Trustee, without further Court Order, to the holder of the claim
secured by the most senior security interest against the real property

E. Upon completion of all payments under this P|an, the remaining balance on hand in the Reserves will be paid to the
Debtor(s).

24. Effect of a Motion to Convert to Chapter 7. if, during the term of this P|an, the Debtor(s) file a motion to convert this case to a
case under Chapter 7 of the Bankruptcy Code, the motion may be included with a request to distribute to Debtor(s)' counsel the
lesser of (i) the amount agreed between the Debtor(s) and Debtor(s)' counsel; and (ii) $750.00. if a motion to convert to chapter

7 has been H|ed and not yet granted by the Court, the Trustee must, within 35 days of the date on which the motion was Hled,
distribute any remaining funds (exclusive of Reserves and Emergency Savings Funds) (i) first to pay any unpaid adequate
protection payments due to the holders of secured claims; and (ii) thereafter, the amount requested (not to exceed $750.00) to
Debtor's counsel for post-conversion services Any amounts so distributed are subject to disgorgement ifordered by the Court.

A motion to convert filed pursuant to this Paragraph 24 must be filed with a proposed order, in the form published on the Court's
website. The Order, if submitted in accordance with this Paragraph, may be issued ex parte and without notice

13

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 14 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

25. Presence or Absence of a Proof of Claim.

A. Secured and priority claims provided for in this P|an will be paid Without the necessity of the filing of a proof of claim. if this
Plan sets the amount of a monthly payment, monthly payments will be adjusted in accordance with the Court's Home
Mortgage Payment Procedures as applied by Paragraphs 8 and 11 of this Plan.

B. Uniess otherwise ordered by the Court (and subject to the claims objection process), the amounts shown on a timely filed
proof of claim govern as to (i) the amount of that ciaim; (ii) the amount of any cure amount; and (iii) the amount ofany
monthly payment which monthly payment is subject to adjustment in accordance with the Court's Home Mortgage Payment
Procedures as applied by Paragraphs 8 and 11 of this Plan.

C. Regardless ofthe hling ofa proof of claim, the valuation in this P|an of the collateral securing a claim controls over any
contrary proof of claim.

D. A determination made under this Plan as to a claim does not constitute an order allowing or disallowing a claim against the
estate for purposes of Rule 3008 or otherwise

E. Uniess the Court orders otherwise no general unsecured claim will be paid unless a proof of claim has been timely hled.

F. The payment of Debtor(s)' attorney's fees are not governed by this Paragraph.

G. No creditor, before or after completion of the P|an, shall be allowed to collect any payments, costs, fees, or expenses, from
the Debtor(s), the estate or their property, that are not provided for in this Plan.

26. Discharge and Vesting of Property. The Debtor(s) will be granted a discharge in accordance with 11 U.S.C. § 1328.
Property ofthe estate shall vest in the Debtor(s) upon entry ofthe discharge order.

27. Effect of Dismissal. if this case is dismissed:
A, Except for Paragraph 27(B), this P|an is no longer effective

B. Any funds received by the Trustee after entry of the order of dismissal will be paid to the Debtor(s).

28. P|an Not Altered from Officiai Form. By filing this P|an, Debtor(s) and their counsel represent that the P|an is in the official
form authorized by the Court. There are no addenda or other changes made to the official form, except those contained in
Paragraph 29.

29. Non-standard Provisions.
None.

14

 

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 15 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

 

Except for provisions contained in Paragraph 29, any provision not contained in the approved Southern Districf of Texas Chapter
13 P/an is void. Any provision contained in this Paragraph 29 is void unless Paragraph 1 of this Plan indicates that a non-
standard provision has been inc/uded in this Plan.

Submitted by

lsl Char|ie Nieves

 

Chariie Nieves, Debtor

lsl Tamara Baez Nieves

 

Tamara Baez Nieves, Joint Debtor

lsl Jesse Aguinaga

 

Jesse Aguinaga

State Bar No. 00798026

Jesse Aguinaga

8323 Southwest freeway Suite 670
Houston Tx 77074

(713) 772-7986 - Teiephone

(713) 772-7725 - Facsimile
jfa@aguinagaandassociates.com
Attorney for Debtor(s)

Debtor(s)' Deciaration Pursuant to 28 U.S.C. § 1746
l declare under penalty of perjury that the foregoing statements of value contained in this document are true and correct

Dated: 1l21l2019 ls/ Chariie Nieves
Char|ie Nieves, Debtor

Dated: 1/21/2019 /s/ Tamara Baez Nieves
Tamara Baez Nieves, Joint Debtor

 

15

 

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 16 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves
Exhibit "A"
P|an Summary for Proposed P|an
- AMENDED 1/2_1/2019
Disposable income and P|an Payments
(A) (B) (C) (D) (E) (F) (G) (H) (i)
Projected Projected Projected Payment Beg. Ending Payments for the Savings Fund*** Total
Schedule Schedule Disposable Amount Month l\/ionth Benefit of Creditors Deposits i\/ionthiy
"|" income "J" income to #* # and for Reserves** Established Under Trustee
(From Expenses ( Column A Trustee P|an (Column D Payments
most (From minus minus Coiumn G) (Column D
recently most Column B) multiplied
filed recently by number
Schedule filed of months
i) Schedule paid)
J) Per Total Per Total
'-"'~ i\/lonth i\/ionth ~
$6,834.68 $4,464.65 $2,370.03 $2,370.00 1: 01/19 60: 12/23 $2,370.00 $142,200.00 $0.00 $0.00 $142,200.00
Grand Total ` ` $142,200.00 ` so.oo s142,200.oo
Less Posted Chapter 13 f ` ` ` `
Trustee Fee**** 1ry 7 $8’460'60 ' y
NetAvailabie $133,739.40 1 ¢ "

 

 

 

 

 

 

* This is the month in which the first payment is due for this amount The Debtor(s) must commence payments not later than 30 days after the

petition date

** Reserves are established under Paragraph 23 of the Plan.

*** Savings funds are funds established under Paragraph 22 of the P|an,

**** The Posted Chapter 13 Trustee Fee is based on the percentage listed on the Court's website.

 

 

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 17 of 19

Debtor(s): Char|ie Nieves Case No: 18-37117-H4-13
Tamara Baez Nieves

Projected Trustee Disbursements to Secured Creditors

 

Name of Holderl C|aim P|an Monthly Starting Ending Total
Description of Collateral int. Payment Month # Month #
Rate Amount

 

 

 

 

 

21st Mortgage Corporation
2016 Manufactured Home Traiier, 76 ft x 22
Treated under Pian Section: 11

Check One: |:| Surrendered [:| Transferred [] Retained (paid direct) Retained (paid through Trustee)*
Cure Claim
3002.1(c) Amount

 

 

 

 

 

 

 

lVionthly Payment
Total Debt C|aim $84,897.71 7.00% Pro-Rata 1 56 $55,233.81
i\/ionthl Refinance Pa ment 8B
Name of Holderl C|aim P|an Monthly Starting Ending Total
Description of Collateral int. Payment Month # Month #
Rate Amount

 

 

 

 

 

 

Aiiy Bank
2013 Chvroiet Suburban (approx. 75,223 mi
Treated under P|an Section: 11

Check One: |:] Surrendered [:| Transferred |:| Retained (paid direct) Retained (paid through Trustee)*
Cure C|aim

3002.1(c) Amount
lVlonthiy Payment
Total Debt C|aim $22,939.55 6.69% Pro-Rata 1 56 $25,715.83
Monthl Refinance Pa ment SB

 
 

 

 

 

 

 

 

 

 

Name of Holder/ C|aim P|an Monthly Starting Ending Total
Description of Collateral |nt. Payment Month # Month #
Rate Amount

 

 

 

 

 

Big Lots

Bedroom Set

Treated under Pian Section: 11 _ c c c '.
Check One: |:| Surrendered |:] Transferred m Retained (paid direct) [Z[ Retained (paid through Trustee)*
Cure Claim
3002.1(c) Amount
i\/ionthiy Payment
Total Debt C|aim $948.00 7.00% Pro-Rata 56 57 $695.47
Monthly Refinance Payment (1] SB)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 18 of 19

Debtor(s): Char|ie Nieves
Tamara Baez Nieves

Case No: 18-37117-H4-13

 

 

Name of Holderl
Description of Collateral

C|aim

 

Payment

Monthly

Amount

 

Ending

Month #

 

Total

 

Conn Appiiances, inc.
Bed
Treated under P|an Section: 11

 

 

 

Check One: jj Surrendered ['_'| Transferred |:| Retained (paid direct) |Z[ Retained (paid through Trustee)*

 

Cure C|aim

 

3002.1(0) Amount

 

i\/lonthiy Payment

 

 

 

 

 

 

Gaddy Developments, inc.
2495 Ft Perry Road
Treated under P|an Section: 11

 

 

 

Total Debt C|aim $4,416.01 Pro-Rata 57 $1,391.01
Monthly Refinance Payment s1 SBz
Name of Holderl C|aim P|an Monthly Starting Ending Total
Description of Collateral Payment Month #
Amount
rs W

 

Check One: |:| Surrendered [:] Transferred [`_'| Retained (paid direct) [Z[ Retained (paid through Trustee)*

 

Cure C|aim

 

3002,1(c) Amount

 

Monthly Payment

 

Total Debt C|aim

$20,960.00

Pro-Rata

56

$26,895.92

 

Name of Holderl
Description of Collateral

C|aim

 

Payment

Monthly

Amount

 

 

l\/lonthiy Refinance Payment g 8Bz

Ending

Month #

 

Total

 

Member Source Credit Union
2007 Chevroiet Si|verado (approx. 113,386 i
Treated under Plan Section: 11

  

 

 

Check One: |:] Surrendered m Transferred |:| Retained (paid direct

)

M Retained (paid thr

 

ough Trustee)*

 

 

Cure C|aim

 

3002.1(c) Amount

 

Monthly Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Debt C|aim $10,955.37 Pro-Rata 56 $12,819.16
l\/lonthl Refinance Pa ment 83
Name of Holderl C|aim Monthly Ending Total
Description of Collateral Payment Month #
Amount

United Consumer Financiai Services §§ ~' w tr
Vacumn ` ' `
Treated under P|an Section: 11 t ~
Check One: |:] Surrendered [| Transferred [:| Retained (paid direct) M Retained (paid through Trustee)*
Cure C|aim
3002.1(c) Amount
Monthly Payment
Total Debt C|aim $935.44 Pro-Rata 56 $471.07

 

 

Monthly Refinance Payment (‘jj BB)

 

 

 

 

 

 

 

 

Case 18-37117 Document 36-1 Filed in TXSB on 01/21/19 Page 19 of 19

Debtor(s): Chariie Nieves Case No: 18-37117-H4-13

Tamara Baez Nieves

 

 

Total of Payments to Secured Creditors $123,222.27

 

 

 

 

* Amounts for Cure C|aims, Monthly Payments Total Debt Claims and Monthly Refinance Payments should be listed only if the box for "Retained
(paid through Trustee)" is checked.

Projected Trustee Disbursements to Priority Creditors

 

 

Name of Holder/ C|aim int. Monthly Beg. End Total
Nature of Priority (Taxes, Attorneys Fees, Rate Payment Month # Month #
DSO, etc.) Amount
Jesse Aguinaga, Attorney at Law PC $3,135.00 0.00% $400.00 1 7 $2,800.00
Attorney Fees $335.00 8 8 $335.00
Treated under P|an Section: 6

 

 

 

 

 

 

 

 

Total of Payments to Priority Creditors $3,135.00 l

Projected Trustee Reserve Funds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserve Fund Type Total
(Ad Vaiorem Taxes, insurance HOA)
Total of Reserve Funds $0.00
SUMMARY
1 Total Payments to Trustee $142,200.00
2 Less Total Savings Fund Deposits $0.00
3 NetTrustee Payments (Line 1 minus line 2) $142,200.00
4 Less Posted Chapter 13 Trustee Fee $8,460.60
5 Less Total Payments by Trustee to Secured Creditors $123,222.27
6 Less Total Payments by Trustee to Priority Creditors (§§507(a)(1) - (a)(i O)) $3,135.00
7 Less Total Reserve Funds $0.00
8 Net Available for Generai Unsecured Creditors (Line 3 minus lines 4-7) $7,382.13
Unsecured Creditor Distribution Estimate
Estimated Total Generai Unsecured Claims $51,734.08
10 Forecast % Dividend on General Unsecured Claims (Line 8 divided by line 9) 14%
Best interest of Creditors Test
11 Total Non-Exempt Property $0.00
12 Total Distributions to Administrative, Priority and General Unsecured Creditors $18,977.73
(Line 4 plus line 6 plus line 8 plus any direct payments by Debtor(s) under the
P|an in satisfaction of prepetition priority ciaims)

 

 

 

 

